Citation Nr: 0304317	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-21 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the veteran's cause 
of death.

(The issue of entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1151 (West Supp. 2002) will 
be the subject of a future decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from October 1942 to May 
1946.  He died in October 1993.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

As noted below in this decision, the Board finds that new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for the veteran's cause of 
death, and the claim is reopened.  The Board is undertaking 
additional development on the issues of entitlement to 
service connection for the veteran's cause of death, and 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1151.  When this development is completed, the 
Board will provide notice of the development.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  Service connection for the veteran's cause of death was 
denied by the RO in December 1993.

2.  Evidence submitted since December 1993 bears directly and 
substantially upon the specific matter under consideration, 
and in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision denying service 
connection for the veteran's cause of death is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2002).

2.  Evidence received since the December 1993 rating decision 
is new and material.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A December 1993 rating decision denied entitlement to service 
connection for the veteran's cause of death.  The appellant 
was notified of this decision by a letter dated the same 
month and did not appeal the decision. Therefore, that 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302, 20.1103.  In order to reopen the claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108.  

Under the regulation in effect in this case, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Cf.  38 C.F.R.  § 3.156 (2002) (effective for claims filed on 
and after August 29, 2001)

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312 (2002).   

The evidence of record in 1993 shows that in October 1993, 
the veteran died from Alzheimer's disease.  At the time of 
his death, the veteran was service connected for bilateral 
varicose veins, rated 60 percent; and for arthritis of the 
lumbar spine and sacroiliac joints, rated 20 percent.  His 
total combined rating was 70 percent.  

Evidence submitted since 1993 includes VA treatment records 
which note that the veteran had severe arthritis of the 
lumbar spine.  An October 1988 VA treatment report noted that 
the veteran had gastrointestinal (GI) problems and that an 
upper GI showed that he had gastro paresis, and that further 
studies were ordered.  He was advised to stop taking Indocin.  

In addition, the appellant submitted a June 1989 letter from 
William E. Mast, M.D., a private physician, which was 
addressed to a VA physician, indicating that the veteran had 
undergone a gastric resection for carcinoma in situ and was 
feeling quite well except for an increase in palpitations.  
Electrocardiogram reportedly demonstrated atrial flutter.  
Dr. Mast stated that as an initial step, he had placed the 
veteran on Lanoxin, 0.125 mg daily.  Dr. Mast further stated 
that the veteran was to follow-up with the VA physician.  The 
appellant also submitted 1989 and 1992 VA treatment records, 
which show that the veteran was actually provided 0.25 mg of 
Lanoxin (Digoxin), to be taken daily.  

Further, the appellant submitted the veteran's autopsy 
report, which noted that the clinical diagnoses were 
dementia, Alzheimer's type, questionable hypothyroidism, 
pneumonia, urinary tract infection, and status post 
gastrectomy for stomach cancer.   The autopsy report also 
noted various pathological diagnoses, to include hypertrophy 
and focal interstitial fibrosis with scarring of the left 
ventricle of the heart, anomalous coronary arteries, and 
cerebral arteriosclerosis.  

The appellant asserts that the factors which led to the 
veteran's death included taking Indocin for his arthritis.  
This medication reportedly exacerbated his gastrointestinal 
condition and caused stomach cancer, and taking Lanoxin 
subsequent to the stomach surgery for heart palpitations, 
which was administered in an excessive dose, and which was 
not properly monitored for its adverse side-effects.   In 
support of her assertion, the appellant submitted an August 
2001 letter from Charles A. Boucher, M.D., which noted that 
he had examined the veteran in consultation in August 1992.  
Dr. Boucher reported that the veteran presented with a 
history of atrial fibrillation, with an excessively slow 
heart rate for a number of years due to Lanoxin therapy.  
During this time, the veteran demonstrated progressive 
Alzheimer's disease, from which he eventually died.  Dr. 
Boucher stated that "[t]o the extend (sic) that abnormal 
cardiovascular function and performance accelerates 
Alzheimer's disease, it is likely that the slow heart rate 
related to the Lanoxin contributed to the accelerated course 
of Alzheimer's."

In determining whether new and material evidence has been 
submitted, the Board finds the following evidence of special 
significance:  1) the veteran was service-connected for 
lumbar arthritis; 2) the veteran was taking Indocin, which, 
according to an internet article submitted by the appellant, 
was "an excluded form of treatment for osteoarthritis," due 
to gastrointestinal side-effects; 3) a VA physician ordered 
the veteran to stop taking Indocin upon discovery of 
gastrointestinal problems; 4) the veteran developed and 
underwent surgery for stomach cancer, after which he began 
having heart palpitations; 5) he was placed on Lanoxin 
therapy for heart palpitations; and 6) an August 2001 private 
medical opinion noted that in 1992, the veteran had an 
excessively slow heart rate due to Lanoxin therapy, and that 
the slow heart rate contributed to the accelerated course of 
Alzheimer's disease.  

Based on the appellant's assertions that the veteran took 
Indocin for his service-connected arthritis, that Indocin 
contributed to the veteran's stomach cancer, that heart 
palpitations developed after the stomach cancer, for which he 
took Lanoxin, which reportedly accelerated the course of 
Alzheimer's disease, the Board finds that there is new and 
material evidence.  This evidence, which was not considered 
in 1993, bears directly and substantially upon the matter of 
whether a service-connected disability, or treatment 
therefor, was a contributory cause of the veteran's death, 
and, along with evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened.

The Board notes that there has been a change in the law 
during the pendency of the appellant's claim.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations are codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2002).  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

In light of the fact that the appellant's claim is reopened, 
she is not prejudiced by the Board's review of the claim on 
the basis of the current record.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for the veteran's 
cause of death, the claim is reopened.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

